401 F.2d 574
UNITED STATES of America, Appellee,v.William Travis BLACKBURN, Appellant.
No. 12402.
United States Court of Appeals Fourth Circuit.
October 4, 1968.
Certiorari Denied January 13, 1969.

See 89 S.Ct. 630.
William H. Murdock, Greensboro, N. C., for appellee.
Larry S. Moore, North Wilkesboro, N. C., for appellant.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
This appeal of William Travis Blackburn from his conviction of a conspiracy to violate the Internal Revenue laws relating to distilled spirits, 18 U.S.C. § 371, presents no grounds justifying a reversal of the judgment of the District Court. The evidence is altogether adequate to establish the guilt of the appellant as a complotter, between May and July 1967 in North Carolina, in offenses involving illicit whiskey. Our consideration of alleged errors of the District Court at trial discloses no basis for these assignments. There is no occasion for argument on the appeal.


2
Affirmed.